Citation Nr: 1548974	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-12 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 2, 2009.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from November 1959 to November 1962, November 1968 to April 1969, and October 1979 to May 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's records are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic folders.

Procedural History

This case was previously before the Board in March 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1. An August 2015 rating decision awarded the appellant TDIU effective July 1, 2009; prior to this date, he was assigned a temporary total evaluation effective February 2, 2009.

2. In January 2009, the Veteran affirmatively denied claiming TDIU at that time; an informal claim for benefits, to include an inferred claim for TDIU, was received in October 2009.



CONCLUSION OF LAW

No case or controversy exists concerning an appeal for entitlement to TDIU prior to February 2, 2009.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.26(d), 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  In April 2008, the Veteran submitted a statement regarding his two prior knee replacement surgeries, referring to the disability evaluations assigned for each both pre- and post-operation, and noted that his knees have worsened to the point that his orthopedic surgeon medically retired him from his part-time job.  A VA Report of Contact dated January 6, 2009, indicates the AOJ contacted the Veteran to clarify what, if any, claim he was filing in the April 2008 letter.  The Veteran indicated he was filing an increased evaluation claim for his bilateral knee disabilities, and also noted he would be having surgery on his service-connected lumbar spine on February 2, 2009.  The AOJ specifically asked the Veteran if he was applying for TDIU, and he affirmatively denied seeking TDIU at that time.  Following the February 2009 lumbar spine surgery, the Veteran was awarded a temporary 100 percent evaluation; an August 2015 rating decision awarded TDIU effective July 1, 2009.  As such, the Veteran has been assigned a total evaluation, either on a temporary basis due to surgery requiring convalescence or based on unemployability, continuously since February 2, 2009.

In light of the January 2009 Report of Contact, in which the Veteran affirmatively denied seeking entitlement to TDIU, there remains no case or controversy concerning the Veteran's appeal for entitlement to TDIU, and the issue is dismissed.  See 38 C.F.R. § 19.26(d) (an appeal may be "resolved by a grant of the benefit(s) sought on appeal"); see also Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).  

In dismissing the appeal, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the Court held that entitlement to TDIU is an element of all increased rating claims.  Even though the Veteran had an ongoing claim for an increased evaluation for his bilateral knee disabilities, as discussed above, he specifically informed VA that he was not then seeking entitlement to TDIU.  As such, the holding in Rice, does not apply in this case.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law).


ORDER

The appeal for entitlement to TDIU prior to February 2, 2009, is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


